Citation Nr: 0430821	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  The propriety of the initial evaluation for degenerative 
joint disease of the left knee, with severe instability 
requiring a brace, evaluated as 40 percent disabling from 
January 27, 1997.

2.  Entitlement to service connection for a bilateral hip 
condition, to include as secondary to the service-connected 
right knee disability.

3.  Entitlement to service connection for a bilateral ankle 
condition, to include as secondary to the service-connected 
right knee disability.

4.  Entitlement to service connection for left heel/calcaneus 
bursitis, to include as secondary to the service-connected 
right knee disability.

5.  Entitlement to service connection for a low back 
condition, to include as secondary to the service-connected 
right knee disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decision of October 1998 and 
November 1999, respectively, by the Department of Veterans 
Affairs (VA) Regional Office (RO) at St. Louis, Missouri.

The issues of entitlement to service connection for a 
bilateral hip condition, a bilateral ankle condition, left 
heel/calcaneus bursitis, and a low back condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Service connection is in effect for residuals of a right knee 
injury, evaluated as 30 percent disabling, and degenerative 
joint disease of the right knee, evaluated as 10 percent 
disabling.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim of entitlement 
to a rating exceeding 40 percent from January 27, 1997 for 
degenerative joint disease of the left knee, with severe 
instability requiring a brace.

2.  The veteran's left knee disability is characterized by 
severe instability of the knee, limitation of motion of the 
knee, and painful motion of the knee.


CONCLUSION OF LAW

The criteria for separate ratings of 30 percent for 
instability of the left knee and 20 percent for limitation of 
motion of the left knee have been met from January 27, 1997.  
38 U.S.C.A. §§ 1155, 5100, 5102-5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.40, 4.45, 4.71a, 
Diagnostic Code 5257, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (codified, as 
amended, at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002) (the VCAA)) applies to all claims for VA benefits 
filed on or after its November 9, 2000 date of enactment or 
filed before its date of enactment but not final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

Regulations implementing the VCAA have been promulgated and, 
except for certain provisions concerning the reopening of 
claims with new and material evidence, are effective from the 
date of the statute's enactment.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).

The VCAA applies to the claim of entitlement to an initial 
rating exceeding 40 for degenerative joint disease of the 
left knee, with severe instability requiring a brace, because 
it was pending before VA when the VCAA was signed into law.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Under the VCAA, VA has certain duties to claimants of VA 
benefits that must be fulfilled before their claims may be 
denied.  When a claim is before it on appeal, the Board 
considers whether any action required by the VCAA remains to 
be performed and will remand the claim for the completion of 
any such needed action.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  In this case, the Board has 
remanded the veteran's service connection claims.  However, 
the Board has concluded for the reasons that follow that VA 
has satisfied the VCAA with the actions it has taken on the 
claim concerning the rating of the left knee disability 
(degenerative joint disease of the left knee, with severe 
instability requiring a brace) and that all evidence needed 
for an equitable disposition of this claim has been secured.  

Notice

Under the VCAA, VA has a duty to give claimants of VA 
benefits certain notice concerning the evidence that is 
needed to substantiate their claims.  With respect to the 
claim to be decided here, VA has fulfilled all requirements 
concerning this notice.

The notice furnished by VA must inform the claimant, and the 
claimant's representative, if any, of any information and of 
any medical and lay evidence that VA determines is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The notice must be furnished upon receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The notice must explain which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Quartuccio, 16 
Vet. App. at 186.  The United States Court of Appeals for 
Veterans Claims (the CAVC) has held that the notice must be 
furnished before an initial unfavorable decision by the 
agency of original jurisdiction on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (Pelegrini II). 

In Pelegrini v. Principi, supra, the CAVC found that 
section 3.159(b)(1), explicitly, and section 5103(a), 
implicitly, require that VA request that the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  See Pelegrini, 18 Vet. App. at 120-21.  The General 
Counsel of VA has held that CAVC's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004; see 38 U.S.C.A. § 7104(c) (West 2002) 
(precedent opinions of the General Counsel are binding on the 
Board).  Further-more, the General Counsel of VA has held 
that section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  VAOPGCPREC 1-04.

The VCAA provides that if the claimant has not submitted the 
evidence identified by VA, or the information that would 
enable VA to assist the claimant in obtaining the evidence, 
within one year after the date of the notice, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103.  The implementing regulation states that 
a claimant has one year from the date the notice is sent in 
which to submit information or evidence that VA has 
identified.  38 U.S.C.A. § 5103(b).  The implementing 
regulation also states, however, that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days after the date of the notice, VA may decide 
the claim before the one-year period has expired but must 
readjudicate the claim if the claimant later provides the 
information or evidence within that period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103(b), 
effective from November 9, 2000, is to the same effect.  See 
38 U.S.C.A. § 5103(b), as amended by Veterans Benefits Act of 
2003, P.L. 108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 
16, 2003) 

The requirements of the VCAA concerning notice have been 
fulfilled by the actions taken by the agency of original 
jurisdiction on the claim for a rating exceeding 40 percent 
for the left knee disability.  The RO sent the veteran and 
his representative a letter in July 2002 that outlined his 
rights and VA's duties under the VCAA, described the kind of 
evidence that the RO determined was necessary to substantiate 
the claim and identified the veteran's and VA's respective 
responsibilities in obtaining the evidence in question.  The 
July 2002 letter also told the veteran that he had one year 
from the date of the notice in which to respond with evidence 
or the information enabling VA to assist him in obtaining 
needed evidence although VA could render a decision on the 
claim after 30 days from the date of the notice had expired 
if he had not responded by then.  

Because the claims concerning these disabilities were filed 
and first adjudicated before the VCAA was enacted, they were 
adjudicated before notice under section 5103 of the VCAA 
could have been furnished by VA.  The CAVC observed in 
Pelegrini that "where, as [in the circumstances presented by 
that case], that notice was not mandated at the time of the 
initial AOJ [agency of original jurisdiction] decision, the 
AOJ did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159(b)(1) because an 
initial AOJ adjudication had already occurred" but the 
appellant has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Concerning this claim, the veteran received notice the 
content of which conforms with section 5103 and the 
implementing regulation and all VA process that has been 
properly due and would permit him to prosecute the claim.  As 
part of that process, and as was required by the VCAA, 
evidence needed to decide the claim was obtained.  
Thereafter, the claim was readjudicated in a statement of the 
case issued in February 2003.

Development of evidence

The VCAA requires that after notice is issued under section 
5103 concerning the evidence that is needed to substantiate 
the claim, VA take certain actions to assist the claimant in 
obtaining that evidence.  With respect to the claim to be 
decided here, VA has fulfilled its duty to assist the veteran 
with the development of evidence.

The VCAA requires VA to make reasonable efforts to obtain 
records relevant to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA's duty to obtain records 
applies when the claimant, after being requested to do so by 
VA, "adequately identifies [such records] to the Secretary 
and authorizes the Secretary to obtain" them.  38 U.S.C.A. 
§ 5103A(b).  When the records are in the custody of a federal 
department or agency, the VCAA requires VA to continue to try 
to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  When such records are not in the 
custody of a federal department or agency, reasonable efforts 
to obtain them generally will consist of an initial request 
and, if the records are not received, at least one follow-up 
request, but a follow-up request is not required if a 
response to the initial request indicates that the records 
being sought do not exist or that a follow-up request would 
be futile.  However, if VA receives information showing that 
subsequent request to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

The VCAA requires VA to give certain notice to the claimant 
if it is unable to obtain records needed to substantiate the 
claim.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  The 
implementing regulation prescribes the content of this 
notice.  The notice must (i) identify the records VA was 
unable to obtain; (ii) explain the efforts VA made to obtain 
the records; (iii) describe any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain.  38 C.F.R. § 3.159(e).  

Further, the VCAA requires VA to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary to the decision of a claim, it must be the case 
that there is competent evidence on file that a veteran has a 
current disability or persistent and recurring symptoms of 
disability that in turn may be associated with his active 
service but the medical evidence on file is insufficient to 
resolve the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

Review of the claims file shows that the veteran submitted VA 
medical records pertinent to his claim a number of times but 
did not respond to the RO's letter of July 2002 by submitting 
or calling the RO's attention to any additional evidence.  
The Board concludes that the medical records needed to decide 
the claim is now on file.

In addition to those medical records, VA examination reports 
needed to decide the claim are on file.  Review of the claims 
file shows that several VA examinations were performed the 
reports concerning which contained findings needed to resolve 
the claim and were associated with the claims file.

The duties VA owes a claimant of VA benefits under the VCAA 
have been satisfied in the case of the claim concerning the 
propriety of the rating of 40 percent assigned for the 
veteran's left knee disability.  Therefore, the Board has 
decided this claim on the basis of the record as it stands.

ii.  Rating of left knee disability

General principles of disability rating

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2004).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2004).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2004).  When there is a question as to 
which of two schedular ratings shall be applied, the higher 
evaluation shall be assigned if the disability picture that 
is presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2004).

VA adjudicators must consider whether a schedular disability 
rating based on limitation of motion may be augmented under 
certain regulations applying to disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40, which concerns 
functional loss due to pain, and 38 C.F.R. § 4.45, which 
concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  Schafrath, 1 
Vet. App. at 592; Deluca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  

Disability evaluations take into account competent lay 
evidence when relevant.  Under the VCAA, "competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004); see also 38 C.F.R. 
§ 3.102 (2004) (all reasonable doubt arising from the record 
concerning any point relevant to the claim must be resolved 
in favor of the claim).  Thus, a claim for a greater 
disability evaluation will be granted unless it is refuted by 
a preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).

Factual background

The report concerning a VA examination of the joints 
performed in January 1996 indicated that the veteran had 
degenerative joint disease in both the left and the right 
knees but range of motion of 0 to 140 degrees in each knee.  
An x-ray of the left knee taken by VA in January 1996 
resulted in findings pointing to the beginning of 
chondrocalcinosis in the left lateral knee compartment.  X-
rays of the knees taken by VA in September 1996 resulted in 
an impression of advanced degenerative joint disease of the 
right knee and a normal left knee.  A radiology report 
concerning a magnetic resonance imaging (MRI) study of the 
left knee performed by VA in December 1996 reflects that the 
study disclosed a thickening of the cartilage of the patella 
suggestive of the beginning of CPPD (calcium pyrophosphate 
deposition disease) but the ligament structure and menisci 
appearing to be intact.

The report concerning a VA examination of the joints 
performed in July 1997 showed that the veteran complained 
that his left knee (in addition to his hips) was adversely 
affected by his service-connected right knee disability.  The 
report indicates that both the right and the left knees were 
examined.  The report indicates that the left knee exhibited 
a range of motion from flexion of 110 degrees to extension of 
10 degrees and no joint instability.  A radiology report 
concerning x-rays taken in conjunction with the examination 
identified minimal hypertrophic changes of the left patella 
and meniscal calcifications of the left knee.  The 
examination report stated diagnoses of arthritic changes and 
joint effusion for the right knee but no diagnosis for the 
left.

A VA outpatient treatment record contained in the claims file 
shows that in October 1997, the veteran was found to have 
left knee patellar tendonitis.

The report concerning a VA examination of the joints 
performed in February 1998 indicates that x-rays taken by VA 
in January 1998 were considered and that they identified an 
osteophyte bone ridge on the inferior surface of the left 
patella.  The report reflects that both the right and the 
left knees were examined.  The report indicates that the 
veteran complained that he had been having left knee pain; 
that physical examination of the left knee disclosed a 
"normal" range of motion from extension to flexion of 0 to 
126 degrees; that a click was heard during this motion that 
did not seem to be connected with pain; that the pain 
appeared to arise in the area where the osteophyte bone ridge 
was present; and that the left knee exhibited no instability.  

A VA outpatient treatment record dated in March 1998 
indicates that the veteran was prescribed special appliances 
for what was noted to be degenerative joint disease of the 
right and left knees.

A report dated in January 1999 and prepared by a private 
physician, although speaking of the "left" knee, actually 
refers to the right.

The report concerning a VA examination of the joints 
performed in February 1999 relates that the veteran 
complained that he had been having chronic pain in his left 
knee, ankle, and heel.  The report reflects that both the 
right and left knees were examined.  The report confirms that 
the right leg (34 3/4 inches in length) was shorter than the 
left (35 1/2 inches in length).  The report indicates that the 
left knee exhibited range of motion from extension to flexion 
of 0 to 110 degrees.  The report indicates that the motion 
was painful throughout this range and that palpation of the 
left knee joint also caused pain.  The report states that 
severe medial and lateral laxity of the left joint was found 
and reflects that ankylosis of the knee was not found.  A 
radiology report concerning x-rays that were taken in 
conjunction with the examination stated an impression of 
arthritic changes of the right knee with narrowing of joint 
space and a small effusion and meniscal calcifications of the 
left knee.  The examination report states a diagnosis of 
severe instability of both knees but attributes a diagnosis 
of arthritis (in this case, degenerative arthritis) only to 
the right knee. 

The report concerning a VA examination of the joints 
performed in April 1999 reflects that both the right and left 
knees were examined.  The report indicates that the veteran 
complained that he had been having pain in the left kneecap 
for the past four years, that the left knee would become 
swollen one to two times each month, and that he had been 
using a support on the left knee for the past six to eight 
months.  The report reflects that the examiner found that the 
veteran used no cane but walked with a limp of the right leg; 
that he was wearing a knee sleeve on his left knee; and that 
the left knee exhibited no deformity, increased heat, 
surgical scar, or swelling.  The report indicates that the 
right leg (96 cm in length) was shorter than the left (98 cm 
in length).  A radiology report concerning x-rays that were 
taken in conjunction with the examination attributes to both 
knees sclerosis of the bony borders, narrowing of joint 
space, malalignment of the tibia due to lateral deviation of 
the tibia in relation to the femur, posterior ectopic soft 
tissue calcifications, possible loose bodies, and patellar 
osteophytes and to the left knee, the presence of menisci 
calcifications.  The radiology report notes that such 
findings mean that a diagnosis of chondrocalcinosis cannot be 
excluded.  In the examination report, the examiner notes that 
although the left knee "is said to be symptomatic," "[t]he 
only finding on x-ray is a very small inferior patellar 
osteophyte ridge" and the physical examination of the knee 
was "entirely normal."

The report concerning a VA examination of the joints 
performed in August 2000 indicates that the veteran 
complained that he was having increased pain, and weakness, 
of both his right and left knees, that both knees became 
swollen, the right more than the left, that both knees were 
giving way, causing him to fall, but did not lock, that he 
experienced fatigability and lack of endurance with use of 
both knees, that when the pain became sufficiently severe, he 
had to use crutches, and that he continued to use a brace for 
the right knee and a sleeve for the left.  The examination 
report reflects that both the right and left knees were 
examined.  The examination report indicates that left knee 
flexion was 115 degrees; that his range of motion was limited 
because of pain; that the motion achieved during the 
examination was accompanied by pain; that there was no 
instability of any of the ligaments of the left knee; that 
palpation of the medial aspect of the left knee caused pain; 
and that the veteran had a "normal stride," bore most of 
his weight on his left leg; and that he was able to stand and 
walk but because of pain, could not squat or kneel.  The 
report indicates that the right leg (94 cm in length) was 
shorter than the left (95 cm in length).  A radiology report 
concerning x-rays of the right and left knees that were taken 
in conjunction with the examination stated an impression of 
secondary degenerative joint disease, malalignment at the 
tibiofemoral joint of unknown origin, and possible 
chondrocalcinosis, without specifying whether these 
assessments were attributed to one knee or both.  The 
examination report states diagnoses of degenerative joint 
disease of the right knee, malalignment of the tibiofemoral 
component of the right leg, and chondrocalcinosis of the left 
knee.

Like other VA examination reports on file, the August 2000 
examination report relates that the veteran said he was 
working as a housekeeper (in a VA facility).  The examination 
report indicates that the veteran said he had been working as 
a housekeeper for the past five years and was able to do his 
work if he could wear his brace when in pain.

The report concerning a VA examination of the joints 
performed in January 2003 indicates that the veteran related 
that he was still in his housekeeper's job and worked 40 
hours per week.  The examination report indicates that the 
veteran said of his left knee that it sometimes gave out, had 
good range of motion and no swelling, sometimes caused him 
discomfort and pain, sometimes required the wearing of a 
sleeve-like brace, and in the past, but not recently, was 
treated with cortisone injections.  The examination report 
observes that a November 2001 radiology report identified 
very slight narrowing of the medial joint space of the left 
knee with calcification in both the medial and the lateral 
menisci and a small osteophyte on the inferior pole of the 
left patella on the joint space.  The examination report 
indicates that the left knee range of motion exhibited during 
the examination was 0 degrees of extension to 124 degrees of 
flexion; that there was no crepitation with the left knee 
motion; and that although the veteran appeared to complain of 
joint line tenderness of the medial and lateral knee, his 
collateral and cruciate left knee ligaments were "entirely 
stable."  The examination report states that the veteran's 
leg lengths were "equal."  It is noted in the examination 
report that the veteran walked with a limp but could walk on 
his heels and toes easily.



Rating

The veteran appeals a rating that was assigned in conjunction 
with the grant of service connection for his left knee 
disability.  The October 1998 rating decision, implementing a 
September 1998 grant of service connection by the Board, 
established service connection for the left knee disability 
from an effective date of January 27, 1997 with a rating of 
10 percent from the same effective date.  The veteran 
challenged the rating of 10 percent in a December 1998 notice 
of disagreement.  A rating that is assigned with a grant of 
service connection must take into account all evidence of the 
nature and severity of the disability from the effective date 
of service connection.  Thus, the rating might be a 
"staged" rating, that is, one comprised of successive 
ratings reflecting variations in the disability's severity 
since the date of service connection.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The veteran's left knee disability is rated as 40 percent 
disabling from the service connection effective date of 
January 27, 1997.  The rating was assigned in a February 1999 
rating decision.  The disability was described in general 
terms as a left knee disability in the October 1998 rating 
decision granting service connection.  It was re-
characterized in the February 1999 rating decision on the 
basis of medical findings as degenerative joint disease of 
the left knee, with severe instability requiring a brace.

The February 1999 rating decision increased the rating of the 
left knee disability from the service connection effective 
date, but it did not thereby terminate the appeal.  Absent 
any statement to the contrary, a claimant is presumed to be 
seeking on appeal the maximum evaluation denominated by the 
rating schedule and other applicable law for the disability 
in concern.  AB v. Brown, 6 Vet. App. 35 (1993).  

The rating of 10 percent granted in the October 1998 rating 
decision was assigned under Diagnostic Code 5257, which 
concerns lateral instability or recurrent subluxation of a 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
rating of 40 percent granted in the February 1999 rating 
decision was assigned by analogy under Diagnostic Code 5262, 
which concerns malunion and nonunion of the tibia and fibula 
resulting in knee or ankle disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  A condition not listed on the 
rating schedule may be rated under the diagnostic code for a 
closely related disease or injury with which not only the 
functions affected but also the anatomical localizations and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004) 

Ratings authorized under Diagnostic Code 5257, for recurrent 
subluxation or lateral instability, are 10 percent for a 
disability that is slight, 20 percent for one that is 
moderate, and 30 percent for one that is severe.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ratings authorized under Diagnostic Code 5262 are 10 percent 
for malunion of the tibia and fibula with slight knee or 
ankle disability, 20 percent for malunion of the tibia and 
fibula with moderate knee or ankle disability, and 30 percent 
for malunion of the tibia and fibula with marked knee or 
ankle disability and 40 percent for nonunion of the tibia and 
fibula with loose motion requiring a brace.  The veteran's 
left knee disability, recharacterized with the grant of the 
rating of 40 percent as degenerative joint disease of the 
left knee, with severe instability requiring a brace, is 
rated by analogy with the latter.

The rating of 40 percent currently in place represents the 
maximum rating available under the diagnostic code under 
which it was established.  Thus, the first question to be 
resolved on this appeal is whether a schedular rating 
exceeding 40 percent could be assigned in this case, for all 
or part of the evaluation period extending from January 27, 
1997, under one or more other diagnostic codes.  Schafrath; 
see Fenderson.

In most instances, separate ratings may not be established 
for the same disability because the evaluation of one 
disability under different diagnoses is prohibited.  
38 C.F.R. § 4.14.  However, separate evaluations are 
warranted for different disability manifestations, even when 
all are associated with the same service-connected injury or 
disease, provided that the symptomatology of one problem does 
not overlap with that of another.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  The General Counsel of VA has held 
that separate ratings may be assigned under Diagnostic Codes 
5257 and 5003, respectively, for instability and arthritis of 
a knee.  VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  In so 
holding, the General Counsel found that Diagnostic Code 5257 
does not concern limitation of motion but arthritis of a 
joint is rated on the basis of limitation of motion.  Id.

The veteran's left knee instability in this case may be, and 
has been, rated under Diagnostic Code 5257.  There is ample 
evidence of left knee instability of a severe degree.  
Therefore, the left knee disability would merit a rating of 
30 percent under Diagnostic Code 5257.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, there is little evidence that 
arthritis of the left knee is present.  VA examination 
reports indicate that x-rays showed arthritis (degenerative 
joint disease) in the right knee, but not the left, and no VA 
examination report states a diagnosis of arthritis of the 
left knee.  One clinical record, the September 1998 note 
concerning the need for appliances for each knee, suggests 
that there is arthritis of the left, as well as the right, 
knee, but this suggestion is not supported by the other 
medical evidence on file.  Nevertheless, in the February 1999 
rating decision, the RO in effect granted service connection 
for degenerative joint disease of the left knee.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  
Therefore, it would appear that separate evaluations for 
instability and arthritis of the left knee must be considered 
in this case.

Arthritis is rated under Diagnostic Codes 5260 and 5261, 
which concern limitation of motion of the leg.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 (limitation of flexion) and 
5261 (limitation of extension) (2004).  Although most of the 
medical evaluations in this case have found that left knee 
flexion is less than full, see 38 C.F.R. § 4.71, Plate II 
(2004), the deficits noted are not such as are recognized and 
compensated under Diagnostic Code 5260, where cognizable 
limitation of flexion is no more than 60 degrees.  Only one 
medical evaluation, the VA examination report of July 1997, 
found that extension of the left knee was less than full:  
there, left knee extension was described as limited to 10 
degrees.  Resolving reasonable doubt in favor of the veteran, 
the Board will rate the disability on the basis of this 
evidence.  38 C.F.R. § 3.102.  When extension of the leg is 
limited to 10 degrees, a rating of 10 percent is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, a 
higher rating is not warranted under Diagnostic Code 5261 
when, as here, extension is limited to no more than 10 
degrees.  Id.

Thus, the veteran's left knee disability could be given 
separate ratings of 30 percent for instability under 
Diagnostic Code 5257 and 10 percent for limitation of 
extension under Diagnostic Code 5261.  The combined schedular 
rating would not exceed the rating now in place.  However, a 
schedular disability rating based on limitation of motion may 
be augmented under 38 C.F.R. § 4.40, which concerns 
functional loss due to pain, and 38 C.F.R. § 4.45, which 
concerns functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  Schafrath, 1 
Vet. App. at 592; Deluca v. Brown, 8 Vet. App. at 204-08.  
There is ample evidence in this case, consisting of both the 
veteran's own accounts and observations made by VA examiners 
in their examination reports, that motion of the left knee is 
accompanied, and limited, by pain.  The Board has concluded 
from this evidence that an augmented rating of 20 percent for 
limitation of extension should be assigned under Diagnostic 
Code 5261.

Accordingly, the Board will grant separate evaluations for 
the veteran's left knee disability of 30 percent under for 
instability under Diagnostic Code 5257 and 20 percent for 
limitation of extension under Diagnostic Code 5261.

A schedular rating exceeding that resulting from these 
evaluations, however, may not be assigned.  The only 
diagnostic code pertaining to a knee disability under which a 
rating of 50 percent or greater may be established is 
Diagnostic Code 5256, which concerns ankylosis of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2004).  Under 
this provision, evaluations ranging from 30 to 60 percent are 
afforded for ankylosis of the knee.  However, there is no 
evidence that the veteran's left knee has been ankylosed at 
any time from January 27, 1997.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.)  Indeed, the report concerning the VA examination 
performed in February 1999 notes specifically that the left 
knee was not ankylosed.

Therefore, separate schedular ratings of 30 percent under 
Diagnostic Code 5257 and 20 percent under Diagnostic Code 
5261, but none higher, will be granted for the left knee 
disability shown by the evidence in this case.  Because the 
Board has found that the left knee disability has not varied 
in severity significantly from January 27, 1997, the ratings 
will be granted from that date.  Fenderson.

iii.  Extraschedular rating, left knee disability

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2004).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
There is no evidence of any of these factors associated with 
the left knee disability in this case.  Accordingly, the 
Board finds that the criteria for referral of the veteran's 
left knee disability for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Shipwash v. Brown, 8 Vet App 218, 227 (1995).


ORDER

Ratings of 30 percent for instability of the left knee and 20 
percent for limitation of motion of the left knee are granted 
from January 27, 1997, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The service connection claims presented on this appeal are 
remanded for reasons of due process or to accomplish 
additional development.  

The Board notes that these claims are subject to the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Each was 
filed in February 1999 and was pending before VA at the time 
that the VCAA was enacted.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The development 
action called for in this remand is required by the VCAA.

Statement of the case - bilateral hip condition

The veteran claims entitlement to service connection for a 
bilateral hip condition, to include as secondary to his 
service-connected right knee disability.

In the statement of the case, promulgated in February 2003, 
the RO addressed entitlement to service connection for a 
bilateral hip condition.  The statement of the case was 
issued after the veteran filed, in November 2000, a notice of 
disagreement in response to the November 1999 rating decision 
now on appeal.  However, the November 1999 rating decision 
denied entitlement to service connection for a left hip 
condition only and did not address service connection for a 
right hip condition.  No rating decision issued before the 
veteran's November 2000 notice of disagreement was filed 
addressed entitlement to service connection for a right, as 
well as a left, hip condition, that is, for a bilateral hip 
condition.  The veteran's November 2000 notice of 
disagreement therefore did not place on appeal entitlement to 
service connection for a right, or bilateral, hip condition.  

In a January 2003 rating decision, the RO addressed 
entitlement to service connection for a bilateral hip 
condition.  A substantive appeal document filed by the 
veteran in February 2003 perfected the appeal concerning a 
left hip condition but not the right, or a bilateral, hip 
condition.  However, that document served as an adequate, and 
timely, notice of disagreement contesting the January 2003 
denial of entitlement to service connection for a bilateral 
hip condition.  38 C.F.R. §§ 20.201, 20.302(a) (2004).  For 
the veteran to perfect the appeal thus initiated, he must 
first be issued a statement of the case by the agency of 
original jurisdiction.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004).  

Where a claimant files a notice of disagreement and the RO 
has not issued a statement of the case, the issue or issues 
in concern must be remanded so that the statement of the case 
may be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issue of entitlement to service connection 
for a bilateral hip condition is remanded.  After receiving 
the statement of the case, the veteran must submit a timely 
substantive appeal in order for the Board to have 
jurisdiction over this issue.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.202, 20.300-20.306 (2004).

The Board has not herein detailed any specific development to 
be conducted regarding the left hip issue already on appeal, 
as it appears that it may be inextricably intertwined with 
the right hip issue.

Development of evidence
Bilateral ankle condition, left heel/calcaneus bursitis, low 
back condition

The veteran claims entitlement to service connection for a 
bilateral ankle condition, left heel/calcaneus bursitis, and 
a low back condition, respectively, to include as secondary 
to his service-connected right knee disability.

The claims are remanded so that a VA examination may be 
performed and to ensure that all medical records that could 
substantiate the claims but are not on file may be obtained.

There is evidence that the veteran currently has a disability 
of one or both of his ankles.  Current medical reports 
indicate he has degenerative changes of the left 
talonavicular joint that were disclosed by x-rays.  That 
condition is cited, for example, in the reports concerning 
the VA joints examinations that were performed in April 1999 
and January 2003, respectively.  A VA outpatient treatment 
record dated in October 1999 notes that the veteran was given 
ankle supports.  

There is evidence that the veteran currently has a disability 
consisting of bursitis affecting the left heel, including the 
calcaneus.  The report concerning the VA joints examination 
that was performed in April 1999 states the opinion of the 
examiner that tenderness at the bottom of the veteran's left 
heel was probably a sign of mild calcaneal bursitis.  The 
report concerning the VA joints examination that was 
performed in January 2003 states the opinion of the examiner 
mild tenderness at the bottom of the veteran's "heels" 
suggested the presence of calcaneal bursitis.  The VA 
outpatient treatment record dated in October 1999 indicates 
that the veteran was prescribed soft shoes for pain in the 
plantar area of his left foot.

His service medical records show that in June 1970, the 
veteran sustained an avulsion fracture of the left lateral 
malleolus that affected his left foot and produced swelling 
below the ankle bone and in August 1970, twisted his left 
foot falling down stairs.  Service connection was granted for 
the residuals of a left ankle fracture by rating decision 
dated in October 1971.

Medical evidence shows that the veteran currently is 
diagnosed with both degenerative joint disease and 
degenerative disc disease of the low back.  The diagnosis of 
degenerative joint disease is stated, for example, in the 
report concerning the VA examination of the joints that was 
performed in April 1999, where it is noted that the condition 
was disclosed by x-rays and affects L5-S1.  The diagnosis of 
degenerative disc disease is stated in the report concerning 
the VA examination of the joints that was performed in 
January 2003, where it is shown that the veteran has 
limitation of motion of the lumbar spine.  

His service medical records do not show that the veteran 
sustained an injury or disease of the back, or sought medical 
attention for his back, during service.

The veteran contends that he is entitled to service 
connection for disorders of both ankles, bursitis of the left 
heel, and disorders of his low back because his service-
connected right knee disability caused him to develop these 
other conditions.  He appears to allege that his body 
mechanics have been disturbed because he has had to favor his 
right leg and that the disturbance spurred the growth of 
disorders of the ankles, left heel, and low back.  

The medical evidence on file shows that the veteran has 
advanced degenerative joint disease and instability of the 
right knee and that those conditions have caused him to favor 
that knee and walk with a limp.  The medical evidence shows 
that the veteran has had surgery on his right knee.  Current 
medical reports indicate that his right leg is shorter than 
his left.  That observation is made, for example, in the 
reports of the VA joints examinations that were performed in 
February 1999 (where it is stated that the right leg is 34 3/4 
inches in length and the left 35 1/2 inches), April 1999 (where 
it is stated that the right leg is 96 cm in length and the 
left 98 cm), and August 2000 (where it is stated that the 
right leg is 94 cm in length and the left 95 cm).  

Thus, the veteran claims entitlement to "secondary" service 
connection for the disabilities in concern.  Service 
connection also may be granted for a disability shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Service 
connection may be granted for the degree to which an 
otherwise nonservice-connected disability is aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

The RO obtained the VA joints examination that was conducted 
in January 2003 in order, it appears, to determine whether 
the claims could be substantiated on the ground asserted by 
the veteran.  The opinion the examiner expressed in the 
examination report was:  "I did not find particular evidence 
to suggest that the right knee arthritis has been a cause of 
the low back symptoms . . . or feet and ankle symptoms.  I 
believe these are not specifically related to the right knee 
arthritis."  In contrast is the opinion expressed by the 
same examiner in the report concerning the VA examination of 
the joints that he performed in April 1999:  "I do not 
believe that the changes seen in the lumbar spine . . . would 
be directly caused by the right knee problem; however, the 
low back symptoms could be somewhat aggravated by the gait 
disturbance that he has due to the right knee, but the back 
problem would not be caused by the right knee."  

The January 2003 and April 1999 VA examination reports do not 
permit resolution of the veteran's claims.  The opinions in 
these reports concerning whether the low back condition is 
attributable to the disability of the right knee are 
inconsistent with each other, and the suggestion that the low 
back condition "could" be aggravated by the gait 
disturbance produced by the right knee disability is too 
tentative to serve as the basis for granting service 
connection for the low back condition.  The conclusion 
expressed in the January 2003 examination report that the 
examiner did not "believe" that there was a link between 
the right knee disability and the ankle and heel conditions 
in concern was supported by insufficient reasons and basis, 
merely the observation that there was no "particular" 
evidence of such a link.  Furthermore, none of the medical 
opinions considered whether it is at least as likely as not 
that one or more of the conditions in concern were produced, 
or aggravated, by the right knee disability.  See 38 C.F.R. 
§ 5107(b), 38 C.F.R. § 3.102.  

Other VA examination reports on file do not contain opinions 
about the etiology of conditions of one or both ankles, the 
left heel, or the low back, nor do any of the treatment 
records that are now on file.

Thus, the medical evidence on file is insufficient to resolve 
the claims of entitlement to service connection for those 
conditions.  Under the VCAA, VA has a duty to secure a 
medical examination or opinion if one is necessary to decide 
a claim for VA benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  For a VA examination to be 
considered necessary to the decision of a claim, it must be 
the case that there must be competent evidence on file that a 
veteran has a current disability or persistent and recurring 
symptoms of disability that in turn may be associated with 
his active service but the medical evidence on file is 
insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

Therefore, the claim is remanded so that a new VA examination 
may be performed.  VA must obtain a medical opinion that 
engages the issue of medical nexus in terms corresponding to 
the standard of proof applying to the claims.  See 38 C.F.R. 
§ 5107(b), 38 C.F.R. § 3.102.

The examination to be performed on remand must be one that 
addresses not only the theory of the claims advanced by the 
veteran but also other possible grounds for granting the 
claims.  VA must develop service connection claims by 
considering all potential service-related causes of the 
veteran's disability that are suggested by the evidence, 
whether known to, or asserted by, the claimant or not.  See 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection may 
be granted for a chronic disease when the evidence shows that 
a veteran developed a chronic disease during service and 
manifests the same disease after service or developed 
symptoms of chronic disease during service (including any 
post-service period manifestations of disease which are 
presumed to have had their onset during service).  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be granted for any 
disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d) (2004).  If a veteran with 90 days or more of 
continuous active service develops arthritis within one year 
to a compensable degree after being separated from service, 
then the disease will be presumed to have been incurred 
during service even absent direct evidence to that effect 
unless there is affirmative evidence to the contrary 
(including a showing of an intercurrent cause for the 
disease.)  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the file all outstanding VA and private 
medical records pertinent to the claim.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Given the possible grounds upon which any of the claims could 
be granted, medical records, both VA and private, that are 
dated from the time of the veteran's separation from service 
in January 1971 rather than recently, including all such 
records dated within one year after January 1971, should be 
sought on remand.  Such evidence could help a VA examiner to 
assess whether it is at least as likely as not that a claimed 
condition had its onset during service or was produced or 
aggravated by the disability of the right knee, for which, 
the Board notes, service connection was granted by rating 
decision dated in October 1971.  Such evidence also could 
indicate whether the veteran exhibited arthritis of the lower 
back, left foot, or ankles within one year after his 
separation from service.  VA outpatient treatment records now 
on file are dated no earlier than approximately 1990.

Under the VCAA, VA has a duty to assist a claimant in 
obtaining documentary evidence that is relevant to the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  The duty 
to obtain records applies when the claimant, after being 
requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  When records needed 
to decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(2).  When such records are not in the 
custody of a federal department or agency, reasonable efforts 
to obtain them generally will consist of an initial request 
and, if the records are not received, at least one follow-up 
request, but a follow-up request is not required if a 
response to the initial request indicates that the records 
being sought do not exist or that a follow-up request would 
be futile.  However, if VA receives information showing that 
subsequent request to this or another custodian could result 
in obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c)(1).

Under the VCAA, VA must provide the claimant with an 
appropriate notice if it is unable to obtain any records.  
38 C.F.R. § 3.159(e).  The notice must (i) identify the 
records VA was unable to obtain; (ii) explain the efforts VA 
made to obtain the records; (iii) describe any further action 
VA will take regarding the claim, including, but not limited 
to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain.  Id.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that the development required 
by the VCAA and its implementing 
regulations, as detailed below, has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).

2.  Issue a statement of the case 
concerning entitlement to service 
connection for a bilateral hip condition, 
to include as secondary to the service-
connected right knee disability.  Advise 
the veteran and his representative of the 
time period in which a substantive appeal 
must be filed in order to obtain 
appellate review of this issue.  
Thereafter, take all necessary action, to 
include developing the issue or issues 
for which a substantive appeal has been 
filed.

3.  Write to the veteran and ask him to 
identify all treatment that he has 
received at any medical facility (VA, 
military, or private) for his ankles, 
left foot, and low back since his 
separation from service in January 1971.  
Send a copy of the letter to the 
veteran's representative.  Make efforts 
to obtain all records identified by the 
veteran's response that are not now part 
of the claims file and that the veteran 
does not submit himself.  Document in the 
claims file the actions taken to secure 
this evidence and provide appropriate 
notice to the veteran regarding records 
that are not obtained.

4.  After the development requested in 
Paragraph 3 has been accomplished, 
schedule the veteran for a VA orthopedic 
examination.  If possible, the 
examination should be scheduled with a 
physician, whether on VA staff or a 
private physician on a fee basis, other 
than the physician who performed the 
January 2003 VA joints examination.  The 
claims file must be made available to the 
examiner for review of pertinent 
documents therein and the examiner is 
requested to confirm in the examination 
report that the claims file was reviewed.  
All tests and studies thought necessary 
by the examiner should be performed.  

In the examination report, the examiner 
should report all disorders found of the 
ankles, left heel, and low back, and 
should state clearly whether a disorder 
or disorders of each ankle, or of only 
one, were found.  As to any disorder or 
disorders of the left ankle or the left 
heel that are named, the examiner should 
explain whether these may be 
distinguished from the residuals of a 
left ankle (malleolus) fracture that took 
place in service in June 1970 and for 
which the veteran has service connection.  

Dealing with each disorder in turn, the 
examiner should state in the examination 
report opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the disorder 
is the result of injury or disease that 
the veteran incurred during service, to 
include his service-connected right knee 
disability, or has been aggravated by an 
injury or disease that the veteran 
incurred during service, to include his 
service-connected right knee disability.  
As part of this analysis, the examiner 
should state an opinion in the 
examination report as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran 
developed arthritis of the low back, of 
the left ankle, of the right ankle, and 
of the left heel, respectively, that 
disabled him to any extent within one 
year after his separation from service in 
January 1971.  As part of this analysis, 
the examiner should discuss specifically 
what, if any, effect the right knee 
disability for which the veteran has 
service connection has had on the 
condition of his low back, left ankle, 
right ankle, and left heel; included in 
the examiner's discussion should be the 
medical evidence in the claims file that 
the right leg of the veteran is shorter 
than the left and that the veteran favors 
the right leg and walks with a limp.

A full rationale for all opinions and 
conclusions must be provided in the 
examination report.

5.  Then, readjudicate the claims.  
Consider all theories of entitlement to 
service connection.  See 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.310, Allen v. 
Brown, 7 Vet. App. 439.  If a benefit 
sought on appeal is not granted in full, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow them 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



